July      31,    1974


The Honorable   Elmo F.       Parsons,      Jr.               Opinion   No.   H-   361
County Attorney
Falls   County                                                Re: Effect of Article    5923b,
Marlin,   Texas  76661                                        V.T.C.S.,     the 18 year-old
                                                              bill, on Article   4447j, V. T.
                                                              c. s. ) having to do with
                                                              blood transfusions.

Dear   Mr.   Parsons:

          You have’asked   our opinion of the effect,  if any, of Article                 5923b,
V.T.C.S.,     (Acts  1973, 63rd  Leg., ch. 626, p. 1723) upon Article                    4447j,
V.T.C.S.,     enacted by the 62nd Legislature     in 1971.

        Article   4447j,   in its   entirety,        provides:

                       Any person 18 years or older has the capacity            to
                  donate his blood to the American         Red Cross,    a blood
                  bank operating    under the supervision      of a licensed
                  physician   or a hospital   licensed    under the provisions
                  of the Texas Hospital     Licensing     Law provided,    however,
                  that any such donee (sic) between the age of 18 and 21
                  shall receive   no remuneration,      or compensation     for
                  blood so donated.    (Emphasis      added)

        We must: assume that “donee” as wed in Article 4447j was intended
t.o mean “donor . ” See Attorney General Opinion M-1094 (1972).

         This st~atute was enacted at a time when unmarried     persons    less:
than 21 years of age were considered     minors   and when there was serious
question  as to the authorj.ty of anyone to perform   any,sort of ,medical




                                                p.   1696
The   Honorable     Elmo~F.      Parsons,   Jr.    page   2    (H-361)




procedure   upon a minor without the consent af a parentor        some other
person authorized    to give consent.   See, for example,   Article   4447h,
V. T. C.S.  (Acts 1969, 61st Leg.,    ch. 742, p. 2138,, repealed    by Sec. 3
of Acts 1973, 63rd Leg.,     ch. 543,. p. 1458.) And compare     Sections
35.01, 35;.02 and 35.03,    Texas Family    Code, V. T. C. S. (Acts 1973,
63rd. Leg.,    ch. 543, p. 1411).

        The apparent    purpose of Article   4447j, supra, was to establish
that minors  18 to 21 were capable of consenting     to the taking of their
blood,  However,,   to make ,certain that those falling   in the stated age
group did not abuse their bodies,    the last portion of the article   was
added, prohibiting   th,eir being compensated    for their blood.   Attorney
General  Opinion M-1094 (1972).

        Article   592313, supra,      in its Section   2, .provides,     in part:

                        . . . [A] person who is at least 18 years of age
                  has all the rights,     privileges,    and obligations     of
                  a person who is 21 years of age.          A law, rule,      regu-
                  lation,   or ordinance    which extends a right,       privilege,
                  or obligation    to a person on the basis of a minimum
                  age of 21, 20 or 19 years        shall be interpreted    as
                  prescribing’s     minimum      age,of 18 years.

         It is our opinion that Article   592313 do,es not affect Article    44473.
It does provide   that, in.sofar as those over 21 are enti.tled to be compcnated
for blood donations,     those 18, 19 and. 21 are entitled to the same priviicge.
See Attorney,General      Opi,nion’s H-82, H-83, H-84 and.H-85       (1973).



                                     SUMMARY

                       Despite    the express   language  of Art. 4447j;
                  V.T.C.S.,       that blood~donors   between 18 and 21
.    -




    The Honorable   Elmo   F.    Parsons   page    3     (H-361)




                    shall receive   no compensation,   under Art.  5923b.
                    V.T.C.S.,     those over 18 are entitled to the same
                    privileges   as those over 21 and are entitled to
                    compensation.

                                                         Very      truly     yours~,




                                                         Attorney          General     of Texas




    DAVID M. KENDALL,           Chairman
    Opinion Committee




                                            p.    1698